295 S.W.3d 231 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Jhavaunn McCOTTRELL, Defendant/Appellant.
No. ED 92181.
Missouri Court of Appeals, Eastern District, Division One.
October 20, 2009.
Daniel N. McPherson, Assistant Attorney General, Jefferson City, MO, for respondent.
Kim Freter, St. Louis, MO, for appellant.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Defendant, Jhavaunn McCottrell, appeals from the judgment entered upon a jury verdict finding him guilty of two counts of first-degree robbery, in violation of section 569.020 RSMo (2000), and two counts of armed criminal action, in violation of section 571.015 RSMo (2000). The trial court sentenced defendant to eleven *232 years imprisonment on each of the robbery counts and five years imprisonment on each of the armed criminal action counts, to be served concurrently.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).